Title: To James Madison from Henry Cooper, 3 September 1805 (Abstract)
From: Cooper, Henry
To: Madison, James


          § From Henry Cooper. 3 September 1805, St. Croix. “I beg leave to hand you, under cover, copy of a letter from his Excellency Genl. Muhlenfels (Commander in Chief of this Island) communicating to me in my Official capacity, a late Ordinance from his Danish Majesty—expressly declaring that no Vessels from the United States of America shall be admitted into any Port within the Danish Dominions without producing a Health Certificate from his Majestys Consuls & Vice Consuls resident at the different Ports within the said States.
          “You will be pleas’d, Sir, to lay this, [(]together with the Original Ordinance, also inclos’d) before his Excellency the President of the United States for his consideration.”
        